



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Magdales, 2019 ONCA 572

DATE: 20190705

DOCKET: C65628

Watt, Tulloch and Lauwers JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Raphael Magdales

Appellant

Ravin Pillay, for the appellant

Sarah Egan, for the respondent

Heard and released orally: June 27, 2019

On appeal from the conviction entered on November 8, 2017
    by Justice Alan D. Cooper of the Ontario Court of Justice.

REASONS FOR DECISION

[1]

The appellant was convicted of a single
    count of trafficking in cocaine, after a brief trial before a judge of the
    Ontario Court of Justice. The charges arose out of observations made by
    officers who had the appellant under surveillance and of items seized from
    automobiles under the control of the appellant and another man searched
    incident to the arrest of each.

[2]

The appellant advances three grounds of
    appeal against the conviction recorded at trial. He says that the trial judge
    erred:

i.

in finding that the only reasonable
    inference from the circumstantial evidence adduced at trial was that the
    appellant trafficked cocaine to another man, the sole occupant of a motor vehicle;

ii.

in failing to provide sufficient
    reasons for his conclusion that the appellants guilt had been established
    beyond a reasonable doubt; and

iii.

in rendering a verdict that was
    unreasonable and unsupported by the evidence.

[3]

In our view, none of the grounds of
    appeal advanced warrant our intervention

[4]

The trial judge was well aware that the case for the Crown consisted of
    circumstantial evidence. After referring to the requirements of
R. v.
    Villaroman
, 2016 SCC 33, the trial judge examined the evidence adduced at
    trial to determine whether, taken as a whole, that evidence excluded all
    reasonable inferences other than guilt.

[5]

In reaching his conclusion about the adequacy of the evidence adduced to
    satisfy the rigours of
Villaroman
, the trial judge was cognizant of
    the absence of any forensic evidence linking the appellant to the bag
    containing the drugs seized from the alleged purchasers motor vehicle on
    arrest and of any forensic evidence linking the alleged drug purchase to the
    currency found in the appellants vehicle.

[6]

The trial judge considered and rejected the principal reasonable
    inference advanced on the appellants behalf at trial as incompatible with
    guilt. That inference was that the parties, or at least one of them (the
    purchaser) was lost and the purchaser sought directions from the appellant.
    This putative inference, which was unsupported by the evidence of either party,
    might better have been characterized as speculation. It was not incumbent on
    the Crown to negative every possible conjecture no matter how irrational or
    fanciful which might be consistent with the innocence of the appellant. Any
    other reasonable possibility advanced must be based on logic and experience
    applied to the evidence, or absence of evidence, not on speculation:
Villaroman
,
    at para. 37.

[7]

It was open to the trial judge to conclude, that taken as whole, the
    evidence adduced met the
Villaroman
standard. It follows that this
    ground of appeal fails.

[8]

Nor are we persuaded that the trial judges reasons are insufficient to
    permit meaningful appellate scrutiny. This was a simple case. The witnesses
    were few. Their evidence was uncomplicated. The trial judge correctly
    identified the critical issue as whether the appellant transferred the baggie
    of cocaine, found on the floor of the other drivers vehicle on arrest minutes
    later, to that person. His reasons were brief. He could have said more. But
    that is not the test. By that standard, almost every set of reasons would get a
    failing grade. He said enough for our purposes. And that is all that counts.

[9]

The final ground of appeal challenges the verdict as unreasonable. This claim
    we test by considering whether the conclusion reached is supportable on any
    reasonable view of the evidence adduced at trial:
Villaroman
, at para.
    56. See also,
R. v. George-Nurse
, 2018 ONCA 515, at para. 26.

[10]

For
    all practical purposes, rejection of the appellants first ground of appeal
    determines this ground of appeal. Since we are satisfied that the trial judges
    finding of guilt meets the standard required by
Villaroman
in cases
    which consist entirely or substantially of circumstantial evidence, we also
    conclude that the verdict cannot be set aside as unreasonable.

[11]

The
    appeal from conviction is dismissed.

[12]

The
    appellant did not appeal sentence. However, with the concurrence of the
    respondent, we would extend the time for him to do so, grant leave to appeal
    and allow the appeal from sentence, and set aside the victim surcharge ordered
    by the trial judge. The balance of the sentence imposed, including any
    ancillary orders, shall remain intact.

David Watt J.A.

M. Tulloch J.A.

P. Lauwers J.A.


